DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 03/22/2022, has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 03/22/2022, is acknowledged. 
Claims 20-40 are pending in this action.  Claims 1-19 have been cancelled previously.  Claims 20, 23, 27, 32 have been amended.  Claims 20-40 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This application is a 371 of PCT/US2017/32406, filed May 12, 2017, which claims benefit of provisional U.S. Application No. 62/335,457, filed May 12, 2016.  

Information Disclosure Statement
The information disclosure statement, filed on 03/22/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Matthew Coryell on 05/26/2022.  The application has been amended as follows: 
Cancel claims 33, 37-40.
In claims 21-31 and 34-36 delete “The drug delivery vehicle of claim” and substitute therefor --The hydrogel-based drug delivery vehicle of claim--. 
In claim 20 delete “wherein a concentration of the biopolymer in the solvent is from 1 mol% to 2 mol%; and; wherein the solvent comprises water;” and substitute therefor --wherein the first hydrogel matrix comprises from 1 mol% to 2 mol% of the first biopolymer and water as the solvent; --.
In claim 23 delete “and wherein the percentage of R1 that are tyramine is greater than the percentage of R that are tyramine;” and substitute therefor --and wherein more than 1.5 mol% of R1 of the second biopolymer is tyramine; --.  
In claim 23 delete “wherein a concentration of the second biopolymer is greater than the first biopolymer;” and substitute therefore --wherein a concentration of the second biopolymer in the second hydrogel matrix is greater than a concentration of the first biopolymer in the first hydrogel matrix--.  
In claims 26 and 27 delete “osmolality of the hydrogel” and substitute therefor --osmolality of the first hydrogel matrix--.  
In claims 28, 29, 30 delete “hydrogel” and substitute therefor –first hydrogel matrix--.
In claim 31 delete “, wherein drug delivery vehicle is loaded” and substitute therefor –that is loaded”.
In claim 32 delete “wherein R is COOH or tyramine; wherein the concentration of the biopolymer in the solvent is between 0.5 mol% and 1.5 mol% and wherein the osmolality of the hydrogel matrix is higher than 295 mOsm/Kg; and wherein the solvent comprises water;” and substitute therefor ---wherein R is COOH or tyramine and wherein 1.5 mol% of R of the first biopolymer is tyramine; and wherein the first hydrogel matrix comprises from 0.5 mol% to 1.5 mol% of the first biopolymer and water as the solvent; and wherein the osmolality of the first hydrogel matrix is higher than 295 mOsm/Kg;--.   
In claim 32 delete “and wherein the mol percentage of R1 that are tyramine is greater than the mol percentage of R that are tyramine;” and substitute therefor --and wherein more than 1.5 mol% of R1 of the second biopolymer is tyramine;--.
In claim 32 delete “wherein the concentration of the second biopolymer is greater than the first biopolymer;” and substitute therefor “wherein a concentration of the second biopolymer in the second hydrogel matrix is greater than a concentration of the first biopolymer in the first hydrogel matrix--.   
In claims 34 and 35 delete “hydrogel” and substitute therefor –first hydrogel matrix--.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of hydrogel-based drug delivery systems comprising (i) biopolymers containing carboxyl groups wherein some carboxyl groups can be substituted with tyramine;  (ii)  a crosslinking agent (e.g., hydrogen peroxide),  (iii) horseradish peroxidase,  (iv) in combination with other constitutes. .
The prior art does not teach or suggest the claimed invention as hydrogel-based drug delivery systems comprising hydrogel matrices as instantly claimed with specific/controlled amounts of tyramine substitutions in biological polymers forming said matrices.  In Declaration under 37 CFR 1.132, filed 03/22/2022, applicant shows unexpected results that using 1.5 mol% of tyramine substitution in biopolymers forming a first hydrogel matrix (comprising second hydrogel matrices as drug reservoirs) yields significantly greater swelling than other (greater or less) substitutions.  Applicant teaches that the hydrogel-based drug delivery vehicles comprising biopolymers as instantly claimed with specific tyramine substitution allow (i) providing high level of drug loading; (ii) minimizing deactivation of drug in said vehicle; (iii) improving drug stability; and (iv) providing a drug delivery with controllable drug release rate to a desired location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 20-32, 34-36 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615